Lewis, Ch. J.
(dissenting). The single question presented by this appeal is whether the provision contained in Article 1, § 1, subd. 17(a) of the Traffic Regulations of the City of New York — which section defines the words “ park, parking or parked ” and expressly excludes from such definition a vehicle 11 when actually and expeditiously engaged in loading or unloading merchandise” — also excludes vehicles, so engaged, from the prohibition of Article 2, § 10(o) against “ double parking.” As those two provisions of the regulations — quoted in full in the majority opinion — are inconsistent, our problem is one of interpretation.
*271I find it difficult to agree with the view of the majority that the regulatory authorization, mentioned above, which grants to persons loading or unloading merchandise expeditiously the right to park where others may not park — viz., where signs prohibit parking in front of driveways, or within fifteen feet of a crosswalk or safety zone (see art. 2, § 10, subds. [e], [f], [g] and [i]), or for more than the alloted time (id. subds. [a], [b] and [c]) — also serves to permit such person to “double park.” While it is obvious that the word “park ” is a component part of the phrase “ double park”, it is my view that the contextual use to which the word “ double ” is put in that phrase changes entirely the meaning of the word “ park ” which it modifies. Thus the clear implications attaching to the single word “ park” do not apply to the phrase “ double park.” In its normal connotation, the single word “parked,” as found in the context of each of the regulations with which we are here concerned, refers to a vehicle when at rest parallel to and close to the right curb (art. 2, § 10, subd. [d]). Different is the reference to a “ double parked ” car which is expressly stated to be a vehicle set at rest “ On the roadway side of any vehicle stopped or parked at the edge or curb of a street ” (art. 2, § 10, subd. [o]).
While Article 1, § 1, subd. 17(a) authorizes a vehicle, actually engaged in loading or unloading merchandise, to park (i.e. to be set at rest parallel or at an angle to the curb) in locations where, or at hours of the day when, other vehicles may not lawfully do so, it does not, in my opinion, authorize a vehicle to “ double park ” (i.e. to park, not next to the curb, but on the roadway side of another vehicle already parked).
It is suggested that if defendant’s vehicle was double parked in such a position as to block traffic, then the operator could have been convicted of a violation of section 121 of article 9 of the regulations, which prohibits a vehicle from obstructing traffic. However, the present case furnishes precisely the answer to that suggestion: Defendant concededly was not, at the time he was served with summons, obstructing traffic and therefore was not violating section 121 of article 9.
The ban against double parking was obviously interposed as a measure to prevent obstruction of traffic, violation of that provision (id. art. 9, § 121) being in itself an offense. In *272other words, when obstruction of traffic occurs, section 121 of article 9 is violated; likewise a car parked on the roadway side of any vehicle which is parked at the edge or curb of a street is in violation of the “ double parking ” ban (art. 2, § 10, subd. [o]). The two offenses are not necessarily merged, and defendant was properly convicted for violating the double parking ban.
Concluding, as I do, that the Traffic Regulations involved have received proper interpretation by the courts below, I dissent and would affirm the judgment under review.
Fuld, Froessel and Van Voorhis, JJ., concur with Conway, J.; Lewis, Ch. J., dissents in opinion in which Desmond and Dye, JJ., concur.
Judgments reversed, etc.